Citation Nr: 1433813	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  08-10 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD) for the period prior to November 3, 2011 and in excess of 50 percent thereafter.

2.  Entitlement to a total disability rating for individual unemployability (TDIU) due to service-connected disabilities, for the period prior to November 3, 2011.

3.  Entitlement to a total disability rating for individual unemployability (TDIU) due to service-connected disabilities, for the period from November 3, 2011.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to August 1967.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This claim was previously remanded by the Board in October 2011. 

In December 2013, the Veteran submitted a new VA Form 21-22, appointing the Florida Department of Veterans Affairs (FDVA) as his new representative in this case.  A power of attorney may be revoked at any time, and unless specifically noted otherwise, receipt of a new power of attorney constitutes a revocation of an existing power of attorney.  38 C.F.R. § 14.631(f)(1).  Therefore, the submission of a power of attorney for the FDVA revoked the prior power of attorney for Disabled American Veterans (DAV).  As such, the Veteran is no longer represented by DAV and is currently represented by FDVA. 

Regarding the claim of entitlement to TDIU, the Board is herein granting a TDIU for the period prior to November 3, 2011.  As explained below, there is no question that the Veteran is entitled to a TDIU for a portion of the appeal; however, as of November 3, 2011, there is a question as to whether he remained unemployable.  Thus, the Board has assigned a TDIU for a specific time period and remanded the claim with respect to the remaining time period.  Given that there are distinct time periods on appeal regarding entitlement to TDIU, the Board has recharacterized the TDIU issue accordingly.

As a final preliminary matter, the Board notes that in addition to the Veteran's paper claims file, there are paperless, electronic files associated with his claim (Veterans Benefits Management System (VBMS) and Virtual VA).  The VBMS file contains the aforementioned VA Form 21-22 appointing the new representative, FDVA.  A review of his Virtual VA file reveals relevant VA outpatient treatment records not found in the paper claims file, a May 2014 Informal Hearing Presentation submitted by the Veteran's former representative, as well as records that are either duplicative of the evidence in the paper claims file or are irrelevant to the PTSD issue on appeal.  Notably, a June 2014 compensation and pension examination is in the Virtual VA file but is irrelevant to the issue of entitlement to an increased rating for PTSD.  The Board is herein granting the claim of entitlement to TDIU for the period prior to November 3, 2011.  Thus, the Veteran is not prejudiced by the Board's adjudication of the claim for higher ratings for PTSD or the TDIU claim for the period prior to November 3, 2011, without review of the June 2014 examination report by the AOJ.  The AOJ will have the opportunity to review the examination report prior to further adjudication of the claim for TDIU for the period from November 3, 2011. 

The issue of entitlement to a TDIU for the period from November 3, 2011 is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the period prior to November 3, 2011, the Veteran's PTSD was manifested by occupational and social impairment occupational with deficiencies in most areas as a result of speech abnormalities, near-continuous depression affecting the ability to function independently, appropriately, and effectively, difficulty in adapting to stressful circumstances, difficulty sleeping, flashbacks, nightmares, panic attacks, hypervigilance, and an inability to work, without more severe manifestations that more nearly approximate total occupational and social impairment.

2.  For the period from November 3, 2011, the Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity as a result of flattened affect, disturbances of motivation and mood, difficulty establishing and maintaining effective relationships, difficulty sleeping, nightmares, and flashbacks, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

3.  The Veteran last worked in 2004, as a security guard.   

4.  The Veteran meets the schedular criteria for a TDIU; the competent and credible evidence of record supports a finding that the Veteran's service-connected PTSD prevents him from securing and following substantially gainful employment for the period prior to November 3, 2011.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 70 percent for PTSD, for the period prior to November 3, 2011, and in excess of 50 percent thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2013).

2.  The criteria for TDIU, for the period prior to November 3, 2011, have been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1-4.16 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

With respect to the claim for TDIU for the period prior to November 3, 2011, the Board herein grants the Veteran's claim for TDIU.  This award represents a complete grant of the benefit sought for that period on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

Regarding the claim for higher ratings, proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, none is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in July 2006, sent prior to the initial decision issued in January 2007 of the criteria for establishing service connection for PTSD, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  The letter also notified him of how VA determines disability ratings and effective dates if service connection is awarded.

Moreover, the Board observes that the Veteran's claim for higher initial ratings arises from his disagreement with the assigned initial evaluation following the grant of service connection.  The Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated." Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's service connection claim was granted and an initial rating was assigned in the January 2007 rating decision on appeal.  As such, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In compliance with its duty to assist as well as the October 2011 Remand instructions, the AOJ associated the Veteran's service treatment records, VA outpatient treatment records, and two Vet Center letters with the file.  The Board observes that the October 2011 Remand also directed that additional Vet Center records be obtained; however, in a January 2012 statement, the Veteran reported that he did not want those records to be obtained and associated with the file.  The duty to assist in the development and adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  The Board cannot require the Veteran to share records that he does not want to share, even if they may assist in increasing his disability rating.  Furthermore, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

Additionally, the Veteran was afforded VA examinations in November 2006 and November 2011 with respect to the evaluation of his PTSD.  The Board finds that the examinations are adequate to evaluate such disability as the examiners conducted thorough interviews with the Veteran regarding his history and symptoms, reviewed the claims file, and provided a full mental status examination, addressing the relevant rating criteria.  Additionally, the November 2011 VA examination was performed in response to the Board's October 2011 Remand directives.  Although the November 2011 VA examination did not address the questions regarding employability in the context of all of his service-connected disabilities, the examination report was thorough with respect to the evaluation of the PTSD disability.  Further, the Board is herein remanding the claim for entitlement to TDIU from November 3, 2011, for another VA examination regarding TDIU.  Thus, the Board finds that the November 2011 VA examination substantially complied with the Board's October 2011 Remand orders, regarding the PTSD claim.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's claim for higher initial ratings and no further examination is necessary.

Regarding overall compliance with the October 2011 Remand, as discussed above, Vet Center records were not obtained due to objection by the Veteran.  Remaining VA outpatient treatment records were obtained and he was afforded a VA examination in November 2011.  Therefore, the Board finds that the AOJ has substantially complied with the October 2011 remand directives such that no further action is necessary in this regard.  See Id.;Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  No additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Analysis 

      a.  PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).

In this case, the Veteran was granted service connection for PTSD in January 2007, effective May 3, 2006.  He was initially assigned a 50 percent disability rating but, in November 2012, the rating was staged such that the disability was rated 70 percent disabling effective May 3, 2006 to November 2, 2011, and 50 percent disabling from November 3, 2011.  He contends that his symptoms are of such severity as to warrant higher disability ratings for the entire period on appeal.

The Veteran's PTSD is currently evaluated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411, which pertains to PTSD.  Under such regulations, ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

Under the General Rating Formula, a 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

The criteria for a 70 percent rating are: occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

The criteria for a 100 percent rating are: total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Reports of psychiatric examination and treatment frequently include a Global Assessment of Functioning (GAF) score.  According to the DSM-IV, a GAF scale includes scores ranging between zero and 100 which represent the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, an assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned). See 38 C.F.R. § 4.126(a).

In this regard, GAF scores of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

	i.  Period prior to November 3, 2011

Regarding the period prior to November 3, 2011, the Veteran was initially granted a 50 percent disability rating but while on appeal, in November 2012, the initial rating was increased to 70 percent, from the date of the claim for service connection to November 2, 2011.  Following a review of the relevant evidence of record, which includes VA treatment records, letters from Vet Center therapists, the Veteran's own written statements and a VA examination report dated in November 2006, for the following reasons, the Board finds that the Veteran's disability more nearly approximates the currently-assigned 70 percent disability rating and does not warrant the 100 percent rating. 

For the following reasons, the Veteran's symptoms support the currently-assigned 70 percent disability rating, but no higher.  He consistently reported being depressed, crying easily and tending to isolate.  See e.g., VA treatment records dated from July 2006 to February 2010.   

Regarding speech difficulties, he was consistently noted to stutter during this period.  See VA treatment records dated from July 2006 to February 2010.  He reported that he stutters when he gets nervous and that he started doing this after he returned from Vietnam. See VA treatment record dated in July 2006.  A September 2008 VA treatment record noted that he stuttered and became very upset in response to his inability to control his stutter.  He was assigned a GAF of 48 in September 2008.  

The Veteran also reported panic attacks.  An April 2006 letter from the Vet Center described the Veteran's panic attacks as "constant" and that he lived a life of self-imposed isolation due to the panic attacks.  The April 2006 Vet Center letter also noted that he had severe levels of hyperarousal and had constant anxiety and fear due to his inability to sleep without having nightmares.  He continued to report panic attacks in February 2010. 

In July 2006, he also reported hypervigilance, startle responses, nightmares and flashbacks.  Such hypervigilance was noted throughout the entire period. 

In December 2008, a VA outpatient treatment record noted that his hygiene was lacking. 

The foregoing symptoms are all supported by the currently-assigned 70 percent disability rating. 

As discussed above, the next-higher 100 percent disability rating is not warranted unless there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Here, although Vet Center and VA opinions dated in 2006 support a finding that the Veteran was not able to work due to his PTSD, the evidence did not show total social impairment.  

There is no evidence like hallucinations, delusions, or significant cognitive impairment found on mental status examination.  See November 2006 VA examination report.  He has consistently denied hallucinations or delusions.  With respect to his thought process, the Board acknowledges a September 2008 VA treatment record that noted that he was not logical about treatment options.  To the contrary, a July 2006 VA treatment record noted his cognition was clear.  

There is no evidence of grossly inappropriate behavior.  Further, he has not been shown to be in persistent danger to himself or others.  In this regard, he consistently denied suicidal or homicidal ideation.  

There is no evidence that he had an inability to perform activities of daily living during this period.  He lived alone and was able to cook for himself, drive himself to the store to shop, as well as eat breakfast out at a restaurant on a daily basis.  See e.g., January 2010 VA outpatient treatment record. 

There is no evidence of disorientation to time or place, or memory loss for names of close relatives, occupation, or own name.  The November 2006 VA examination report noted that he was oriented as did and VA treatment records dated throughout the appeal period. 

Further, the Veteran's stuttering was not noted in the VA treatment records after June 2009.  In October 2009, the VA treatment provider noted that the Veteran was not stuttering.  A September 2010 VA physician noted that the Veteran's speech was clear, articulate, and coherent. 

Moreover, his own statements go against a finding of total occupational and social impairment.  For example, during an October 2009 VA treatment session, he reported that he was in a pretty good mood.  In September 2010, his PTSD symptoms had improved such that he denied having any psychiatric problems, denied depressive feelings, and stated "I have no idea why I am here."  The VA psychiatrist noted an impression that the Veteran's depression was in remission and assigned a GAF of 59. 

A November 2010 VA treatment record noted that the Veteran denied any obsessive compulsive disorder behaviors. 

Based on the foregoing, the Veteran is not entitled to a 100 percent rating under the General Rating Formula.

The Board acknowledges the Vet Center letter dated in April 2006 and the November 2006 VA opinion, both of which indicated that the Veteran would not be able to maintain employment due to his PTSD symptoms.  However, his occupational impairment is only one element of the 100 percent criteria.  Further, such occupational impairment is addressed in his claim of entitlement to TDIU, during the period prior to November 3, 2011, which is granted below.  

Further, although the Veteran was noted to isoloate himself, he has also reported that he eats breakfast at the same restaurant every morning and that the people who work there would look for him if he did not show up.  He explained that he has gotten to know them and their families over the years.  See January 2010 VA outpatient treatment record. 

The Board further acknowledges that the evidence of record reflects that the Veteran has additional symptomatology that is not enumerated in the rating criteria, to include flashbacks, nightmares, and difficulty sleeping, but these were not consistently reported and did not render the Veteran totally impaired occupationally and socially.  See Mauerhan, supra.  These symptoms described above do not more nearly approximate the 100 percent disability rating under the General Rating Formula as they are not of such a severity or frequency to result in total occupational and social impairment.
 
The Board has also considered the Veteran's GAF scores assigned during the course of the appeal period, but they do not support the 100 percent disability rating.  During the appeal period prior to November 3, 2011, VA and private treatment providers assigned GAF scores ranging from 48 to 59.  As noted above, GAF scores of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

The Veteran has been assigned GAF scores reflecting moderate to serious symptoms and the evidence of record, as detailed previously, supports moderately-severe GAF scores.  Such is consistent with the currently-assigned 70 percent disability rating or an even lower disability rating.  Thus, the Board finds that the Veteran is not entitled to a rating in excess of 70 percent for PTSD at any point during the period prior to November 3, 2011.  Therefore, as the Veteran's PTSD symptoms, as detailed previously, are contemplated by his 70 percent rating, absent more severe symptoms, a higher rating is not warranted.

Based on the evidence, the Board finds that a rating in excess of 70 percent is not warranted for the period prior to November 3, 2011.

	ii.  Period from November 3, 2011

Regarding the period from November 3, 2011, the Veteran's PTSD has been rated as 50 percent disabling.  Following review of the relevant evidence of record, the Board finds that he is not entitled to a higher rating.  

As discussed above, a 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Here, these criteria were not demonstrated during the period from November 3, 2011.  

In this regard, suicidal ideation has not been shown during this period.  The Veteran has consistently denied suicidal and homicidal ideation.  

He has not indicated that he has any obsessional rituals which interfere with routine activities.  Notably, he reported hypervigilance during this period, wherein he walks around his house checking his doors and windows but he does not do this outside his home or around town.  See November 2011 VA examination report.  Additionally, during a July 2012 VA neurology treatment, he reported that he had no trouble with obsessive, compulsive disorder - like behaviors.   

During the period from November 3, 2011, his speech was not noted as intermittently illogical, obscure, or irrelevant.  To the contrary, the November 2011 VA examiner cited a September 2010 VA treatment record which noted no stuttering, and observed that the Veteran had not stuttered for two years.  Subsequent treatment records similarly found his speech to be normal and did not note stuttering or other speech abnormality. 

Moreover, the Veteran has not been shown to have near-continuous panic or depression affecting the ability to function independently, appropriately and effectively.  In fact, his depression was found to be in remission during this period.  See November 2011 VA examination report.  Further, he did not report any panic attacks during this period.  

The Veteran has not been noted to have impaired impulse control or spatial disorientation.  He does not contend otherwise.   

Regarding neglect of personal appearance and hygiene, the Board acknowledges that he only had fair hygiene at the November 2011 VA examination.  The Board also notes that VA treatment records dated in 2012 noted that he was being treated for weight loss; however, such has not been attributed to his PTSD.  Further, in July 2012, he reported to a VA care provider that he had been lightweight throughout his whole life, as was his father.  

Regarding any difficulty in adapting to stressful circumstances (including work or a worklike setting), none has been shown during this period.  The Board acknowledges that the Veteran was not working during this period, thus, there are no examples of stressful work situations for this period.  While other service-connected disabilities may have affected his ability to work during this period, the November 2011 VA examiner opined that the Veteran's PTSD disability only required the following limitations: flexible schedule, part-time employment with limited stress/responsibility, and minimal interaction with staff and/or customers.  The Board addresses the combined effect of all of his service-connected disabilities on his ability to work during this period, in the Remand section below.  

Regarding an inability to establish and maintain effective relationships, the Veteran continued to be single and live alone during this period; however, there is no indication that he had an inability to establish and maintain effective relationships.  To the contrary, at the November 2011 VA examination, he reported that he keeps in touch with two colleagues and he reported he connects pretty well with one in particular.  Further, he reported that he eats breakfast at the same restaurant every day and that he has gotten to know the staff there.  

As discussed above, the Board notes that the Veteran's Vet Center records are not available as the Veteran has determined that he did not wish to share them.  

Based on the records that are available, the Board finds that the evidence does not support a rating in excess of 50 percent for the period from November 3, 2011.  

In reaching this conclusion, the Board has also considered the Veteran's GAF scores assigned during the course of the appeal period.  During the appeal period from November 3, 2011, a VA treatment provider assigned a GAF score 57.  As noted above, GAF scores of 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

The Veteran's GAF score reflects moderate symptoms and such is consistent with the currently-assigned 50 percent disability rating.  Moreover, the Board also finds that, during such time period, the Veteran's PTSD symptomatology, described above, does not more nearly approximate a 70 or 100 percent rating.  Specifically, the evidence does not suggest that the Veteran has occupational and social impairment with reduced reliability and productivity or with deficiencies in most areas, or, total occupational and social impairment.  In this regard, the evidence fails to demonstrate primarily such symptomatology as flattened affect; impaired speech; panic attacks; difficulty understanding complex commands; impairment of judgment, or abstract thinking; obsessional rituals; near-continuous panic or depression; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; gross impairment in thought processes or communication; delusions; grossly inappropriate behavior; persistent danger of hearing self or others; inability to perform activities of daily living or disorientation to time or place.  Therefore, for the foregoing reasons, the Board finds that the Veteran is not entitled to a rating in excess of 50 percent for PTSD for the Veteran period from November 11, 2011.  The symptoms described above do not more nearly approximate the criteria for a 70 or 100 percent disability ratings under the General Rating Formula as they are not of such a severity or frequency to result in total occupational and social impairment.

	iii.  Other Considerations 

In rendering these decisions, the Board has also considered the Veteran's statements that his PTSD is more severe than the ratings reflect.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms requiring only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, the Veteran is not competent to identify a specific level of disability of this disorder-according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's psychiatric disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and VA outpatient treatment records) directly address the criteria under which this disability is evaluated.

Further, the disability does not warrant referral for extra-schedular consideration for any period on appeal.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  The Board finds that the Veteran's PTSD symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, all of the Veteran's psychiatric symptomatology is contemplated by the rating criteria, to include those symptoms which are not specifically enumerated.  See Mauerhan, supra.  There are no additional symptoms of his PTSD that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Nevertheless, the Board observes that no psychiatric hospitalization has been noted.  The Board acknowledges the April 2006 Vet Center opinion and November 2006 VA examiner's opinion that the Veteran is not able to maintain gainful employment; however, the Veteran's claim for TDIU for the period prior to November 3, 2011 is granted herein.  Regarding the period from November 3, 2011, the November 2011 VA examiner found that the Veteran's PTSD does not render him unemployable.  Based on the foregoing, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In reaching these decisions, the Board has considered the benefit of the doubt doctrine but the preponderance of the evidence is against the claim.  Therefore, the benefit of the doubt is not for application.

  
      b.  TDIU prior to November 3, 2011

In this case, the Veteran claims that he is unemployable due to his service-connected disabilities.  He is service-connected for PTSD (70 percent prior to November 3, 2011, and 50 percent thereafter), diabetes mellitus, type II (20 percent), bilateral hearing loss (10 percent), tinnitus (10 percent), and Parkinson's disease with the following complications: balance impairment (10 percent), loss of sense of smell (10 percent), difficulty swallowing (10 percent), left upper extremity (10 percent), right lower extremity (10 percent), left lower extremity (10 percent).  He also has noncompensable ratings for hypertension, impotency, loss of automatic movement on both sides of his face, and speech impairment.  He has had a combined disability rating of at least 80 percent from May 3, 2006 (considered the date of claim for TDIU).  (The combined disability rating rose to 90 percent from October 7, 2009 to November 2, 2011). 

A TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of a service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  "Substantially gainful employment" is that employment "which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides." Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Here, the Veteran is no longer employed.  He has been unemployed for the entire period on appeal.  See November 2006 VA examination report in which he reported that he was unemployed and left his job at age 62, as well as the December 2010 VA examination report in which he reported that he quit his job in 2004.  The Board finds his statements regarding his unemployment since 2004, to be credible.  He has been in receipt of at least an 80 percent disability evaluation for the entire period on appeal.  Hence, he meets the schedular criteria under 38 C.F.R. § 4.16(a) for consideration of TDIU.

Therefore, the determinative issue is whether the Veteran is shown to be unable to secure and follow a substantially gainful occupation due to his service-connected disabilities.  

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In this case, the Veteran has a high school diploma.  His DD-214 reflects that he is also trained as a light weapons infantryman.  He has consistently reported an employment history of working as a security guard since service.  The Board finds his statements regarding his work experience to be credible. 

The record must reflect that circumstances, apart from nonservice-connected conditions, place the claimant in a different position than other veterans having the same compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disabilities, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, the Board finds that the evidence fully supports the assignment of a TDIU for the period prior to November 3, 2011.  In this regard, a Vet Center social worker noted in April 2006, that the Veteran's PTSD, alone, renders him unemployable.  Specifically, the Vet Center social worker opined that "as a result of the severity of his PTSD symptoms, I do not believe [the Veteran] will be able to maintain any level of employment in the foreseeable future."  A November 2006 VA opinion also notes that the Veteran is not capable of maintaining substantially gainful employment due to his PTSD.  Further, a March 2008 letter signed by two Vet Center social workers noted that the Veteran gave up work, despite financial concerns, when he reached 62 years of age, due to his inability to manage his stress and anxiety and due to increased difficulty interacting with his employer.  

As discussed above, the Veteran met the schedular requirements for TDIU with a combined disability rating of at least 80 percent with a single disability rated at least 40 percent disabling.  And, the competent evidence of record indicates that the Veteran's PTSD renders him unemployable from the date of the claim until at least November 2, 2011.  Thus, a TDIU is warranted for the period prior to November 3, 2011.  The claim is granted to this extent.  

The issue of entitlement to TDIU for the period from November 3, 2011 is addressed in the Remand section below. 


ORDER

An initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD) for the period prior to November 3, 2011 and in excess of 50 percent thereafter, is denied.

Entitlement to TDIU, for the period prior to November 3, 2011, is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

Regarding the claim of entitlement to a TDIU for the period from November 3, 2011, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.   

As an initial matter, the Board notes that with the increase in the Veteran's PTSD ratings in the November 2012 rating decision, he meets the schedular requirements for TDIU, for the entire period on appeal.  As discussed above, he is also service connected for diabetes mellitus, type II, bilateral hearing loss, tinnitus, and Parkinson's disease with the following complications: balance impairment, loss of sense of smell, difficulty swallowing, bilateral upper extremity complications, bilateral lower extremity complications, hypertension, impotency, loss of automatic movement on both sides of his face, and speech impairment.  He claims entitlement to TDIU due to all of his service-connected disabilities, for the entire period on appeal.  

Although the Board has granted a TDIU for the period prior to November 3, 2011, such is not a complete grant of the benefit of the claim for TDIU.  Entitlement to TDIU for the period from November 3, 2011 remains at issue.  The Board cannot grant TDIU for that period at this time as there is some question as to whether the TDIU is warranted for the period.  In this regard, the evidence indicates that the Veteran's PTSD improved such that it no longer renders him unemployable.  Specifically, the November 2011 VA examiner opined that "[b]ased on the [V]eteran's current symptom presentation and level of functioning, he appears capable of flexibly-scheduled; part-time employment with limited stress/responsibility, and minimal interaction with staff and/or customers if applicable."  The November 2011 VA examiner's opinion applies only to the question of whether the Veteran was unemployable due to PTSD alone.  

Regarding the effect of the Veteran's other service-connected disabilities on his employability, his service-connected Parkinson's disease has been shown to interfere with his ability to work during the period from November 3, 2011.  The Board emphasizes the June 2014 VA Parkinson's examiner's observation that the Veteran can no longer do all the walking required to be a security guard.  However, treatment records dated since November 3, 2011 also indicate that the Veteran was capable of exercising for two hours or more every day.  VA treatment records also note that he did such exercise by using a stationary bicycle and strength training with weights in order to improve and/or combat his Parkinson's symptoms. 

Additionally, other VA examination reports dated in November 2011 regarding diabetes mellitus, type II and hypertension also found that the Veteran was capable of sedentary to light or moderate duty employment, considering those disabilities alone. 

Taking together the November 2011 VA opinions that the Veteran is capable of limited work with his PTSD, diabetes mellitus, type II, and hypertension and the June 2014 VA examiner's observation that the Veteran can no longer walk around as required for the security guard job which he is trained to do, further inquiry is required to determine whether he is capable of maintaining substantial gainful employment.  For example, the types of limited employment noted by the examiners begs the question whether it might be possible for him to do security guard work in a sedentary position.  The evidence currently of record is insufficient to find that the Veteran is unemployable during the period from November 3, 2011.  

The Board observes that the Veteran has not had a TDIU examination to address the impact of all of his service-connected disabilities on his employment, despite the October 2011 Remand instructions to do so.  Indeed, when the Board Remanded the claim in October 2011, the Board specifically informed the AOJ that the Veteran had other claims pending that may affect his entitlement to TDIU.  The Board directed that the AOJ obtain the temporary file and consider any additional service connected disabilities and their respective ratings in making a determination as to entitlement to TDIU.  The Board also directed that if the TDIU claim could not be granted on the evidence in the claims folder, the AOJ should arrange for the Veteran to undergo a VA examination regarding the TDIU claim.  

In this case, however, the AOJ granted service connection for Parkinson's disease in October 2011, a few weeks after the Board issued its Remand but did not provide the Veteran with a VA examination or opinion to determine whether the combination of his service-connected disabilities rendered him unemployable as directed by the Remand.  Instead, an opinion was sought regarding whether certain disabilities, including PTSD, alone rendered the Veteran unemployable.  An opinion regarding the combination of service-connected disabilities is necessary, particularly in light of the evidence of record which indicates that his service-connected Parkinson's disease may prevent him from working in the capacity in which he used to work.  Thus, a remand for compliance with the October 2011 Remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).  On Remand, the Veteran should be afforded a TDIU examination and an opinion should be rendered taking into consideration all of his service connected disabilities as well as his training and education. 

The Board also observes that a June 2014 VA examination report was added to the record subsequent to the November 2012 supplemental statement of the case.  As such, readjudication should include review of the additional record.  

The Veteran receives continuing treatment at the Pensacola, Florida, VA Medical Center (VAMC).  The most recent records from this facility are dated in September 2012.  Therefore, current Pensacola VAMC records should be obtained.  38 U.S.C.A. § 5103A(b)(3).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete Pensacola VAMC treatment records from September 2012 forward.  Evidence of attempts to obtain these records should be associated with the claims file.  Any negative response should be noted in the file. 

2.  Following receipt of any records, afford the Veteran a TDIU examination to determine the effects of his service-connected disabilities on his ability to maintain employment consistent with his education and occupational experience.  The claims folder, including a copy of this Remand, must be made available to the examiner for review.  

Based on a review of the case, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities (PTSD, diabetes mellitus, type II, bilateral hearing loss, tinnitus, and Parkinson's disease with the following complications: balance impairment, loss of sense of smell, difficulty swallowing, bilateral upper extremity complications, bilateral lower extremity complications, hypertension, impotency, loss of automatic movement on both sides of his face, and speech impairment) alone preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  

In reaching any conclusion, the clinician must consider the combination of the November 2011 restrictions on work due to PTSD, diabetes mellitus, type II, and hypertension, as well as the June 2014 VA examiner's observation that the Veteran's service-connected Parkinson's disease affects his ability to walk as required by his previous security guard position.  

Any opinion provided must include an explanation of the bases for the opinion.  If the requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why the opinion cannot be provided without resort to speculation.

3.  Readjudicate the claim for TDIU for the period from November 3, 2011 considering all evidence received since the November 2012 supplemental statement of the case (SSOC).  If the TDIU claim remains denied, another SSOC should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


